DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. Applicant argues Murase (JP 2013072221) does not disclose a toilet device comprising a controller, “the controller setting a flush prohibition time directly after the flushing water supply to the flush toilet has ended, a flush operation for flushing the flush toilet not being accepted temporarily in the flush prohibition time, even if the flush toilet not being clogged” as presently claimed. Examiner disagrees. ¶ 0080 discloses the prohibition time (i.e. the solenoid valve closes) begins when the clogging determination unit prohibits the next toilet flush. When the solenoid valve closes, flushing supply to the flush toilet has ended and the next flush is prohibited. ¶ 0080 further discloses in the standby state, when the water level is equal or higher than the limit water level, the clogging determination unit prohibits the next flush. ¶ 0070 discloses when toilet flushing is performed, the water level in the toilet bowl goes up and down and the water level in the toilet becomes unstable when the user is performing a toileting action or for a while after the toilet flushing. Therefore, a flush prohibition time may be established even if the toilet is not being clogged. The rejection relying upon Murase is maintained and the amended language in the claims is addressed in the rejection below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murase (JP 2013072221; machine translation provided 3/3/2021).
Regarding claim 1, Murase discloses a toilet device (300), comprising: 
a detector (320) configured to detect at least one of a water level inside a flush toilet (¶ 0028) or an indicator associated with the water level; 
a clog determiner (311) determining a clog state of the flush toilet based on a detection result of the detector (¶ 0029); and 
a controller (310) determining, based on a determination result of the clog determiner, whether or not to prohibit a flushing water supply to the flush toilet (310 does not supply water if 311 has determined a clog; ¶ 0029, 0032, 0080), 
the controller setting a flush prohibition time (time where the toilet bowl cleaning is prohibited; ¶ 0080) directly after the flushing water supply to the flush toilet has ended (clogging determination begins after the first time elapses and in turn triggers the prohibition time; the first time ends when the water level in the toilet bowl portion stabilizes after the start of washing, ¶ 0035, 0080; the prohibition time begins after the solenoid valve is closed, ¶ 0080, i.e. flushing water supply to the flush toilet has ended), a flush operation for flushing the flush toilet not being accepted temporarily in the flush prohibition time (toilet bowl cleaning is not performed due to the clogging determination 
the clog determiner determining the clog state of the flush toilet based on the detection result of the detector within the flush prohibition time or directly after the flush prohibition time (clog determination based on the detection unit occurs during the flush prohibition time if the next toilet bowl cleaning is prohibited; ¶ 0075, 0080).
Regarding claim 2, Murase discloses the clog determiner determines the clog state of the flush toilet after a prescribed period of time after the flushing water supply to the flush toilet has ended (a period of time exists after the first time ends where the water level stabilizes after the start of washing and when the clogging determination begins; ¶ 0035).
Regarding claim 3, Murase discloses when the clog determiner cannot determine the clog state of the flush toilet within the flush prohibition time, the controller extends the flush prohibition time (in the standby state, toilet bowl cleaning is not performed until the water level is within the required range; ¶ 0080), and the clog determiner determines the clog state of the flush toilet in the extended flush prohibition time (clogging determination occurs when the user begins the flush operation; ¶ 0080).
Regarding claim 4, Murase discloses when the flush operation is input within the flush prohibition time, the controller supplies flushing water to the flush toilet at a timing when the determining by the clog determiner is completed and the flush toilet is 
Regarding claim 5, Murase discloses the controller further sets the flush prohibition time when performing the flushing water supply to the flush toilet (¶ 0029, 0080).
Regarding claim 6, Murase discloses the controller releases the setting of the flush prohibition time at a timing when the clog determiner determines the flush toilet not to be clogged (after the next toilet cleaning is prohibited, the clog determination cycle begins if the user begins the toilet cleaning; the toilet operates normally if it is determined there is no clog; ¶ 0075-0080).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274.  The examiner can normally be reached on Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754